DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I (Claims 1-10 and 11-19) drawn to 1. A method comprising: collecting word-based data corresponding to a first identifier; generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data; generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier; generating a tuple comprising the first identifier and the second identifier using the similarity metric; and training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier. (G06N5/04).
Group II (Claim 20) drawn to 20. A method comprising: collecting word-based data corresponding to a first identifier; generating, for the first identifier, a first phrase vector by extracting frequency data from the word-based data; generating a tuple comprising the first identifier and a second identifier using the first phrase vector; training a machine learning model with the tuple to generate an embedded vector corresponding to the first identifier; clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; adding a category corresponding to the cluster of embedded vectors to a set of categories when an additional category threshold is satisfied; and removing a previous category from the set of categories when a category removal threshold is satisfied. (G06Q40/12).
The inventions are each distinct from the other because of the following reasons:
SUBCOMBINATIONS USABLE TOGETHER
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as Group I (Claim 1) discloses “… generating a similarity metric corresponding to the first identifier and a second identifier by comparing the first phrase vector of the first identifier to a second phrase vector of the second identifier; generating a tuple comprising the first identifier and the second identifier using the similarity metric; and …”. Subcombination II has separate utility such as Group II (Claim 20) discloses “… generating a tuple comprising the first identifier and a second identifier using the first phrase vector; … clustering a set of embedded vectors to generate a cluster of embedded vectors including the embedded vector; adding a category corresponding to the cluster of embedded vectors to a set of categories when an additional category threshold is satisfied; and removing a previous category from the set of categories when a category removal threshold is satisfied.”
See MPEP §806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there is an examination burden as features in each group are likely to be found in different and separate classes and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682